PER CURIAM:
On November 25, 1997, the Court of Appeals of Maryland disbarred respondent by consent. The disbarment stemmed from respondent’s convictions in the United States District Court for the Western District of Virginia for impairing or impeding the Internal Revenue Service in the administration of the law (26 U.S.C. § 7212(a)) and aiding and abetting tax evasion (26 U.S.C. §§ 701 & 2). The Board on Professional Responsibility recommends reciprocal disbarment.
Bar Counsel has taken no exception to the Board’s recommendation. Respondent, who did not participate in the Board proceedings other than to file an affidavit under D.C. Bar Rule XI, § 14(g), has filed no opposition to the Board’s report and recommendation. Given our limited scope of review in these circumstances, see In re Goldsborough 654 A.2d 1285, 1288 (D.C.1995), and the presumption in favor of identical reciprocal discipline, see In re Zilberberg, 612 A.2d 832 (D.C.1992), we adopt the Board’s recommendation. Accordingly, it is
ORDERED that Douglas D. Wilson be disbarred from the practice of law in the District of Columbia nunc pro tunc to November 25,1997.

So ordered.